            Case 1:16-cv-03175-PKC Document 139 Filed 07/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
ERNESTINE GRANT and MARJORIE                                            :
WALKER,                                                                 :
                                                                        :       Civil Action No. 16-cv-03175
                                          Plaintiffs,                   :       (PKC)(DCF)
                                                                        :
                    v.                                                  :
                                                                        :       NOTICE OF WITHDRAWAL
THE NEW YORK TIMES COMPANY, MARK :
THOMPSON, in his individual and professional :
capacities, and MEREDITH LEVIEN, in her                                 :
individual and professional capacities,                                 :
                                                                        :
                                          Defendants.                   :
                                                                        :
----------------------------------------------------------------------- x

          PLEASE TAKE NOTICE that Kenneth D. Walsh hereby withdraws his appearance as

counsel for Plaintiffs in the above-captioned matter, as he is no longer affiliated with the law

firm Wigdor LLP, counsel of record for Plaintiffs.

Dated: July 9, 2019
       New York, New York                                                   Respectfully submitted,

                                                                            WIGDOR LLP


                                                                            By: __________________________
                                                                                  Lawrence M. Pearson

                                                                            85 Fifth Avenue
                                                                            New York, NY 10003
                                                                            Telephone: (212) 257-6800
                                                                            Facsimile: (212) 257-6845
                                                                            lpearson@wigdorlaw.com

                                                                            Counsel for Plaintiffs
